United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2729
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 James Paul Davis

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                            Submitted: April 15, 2016
                             Filed: August 10, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON and SHEPHERD, Circuit Judges, and MOODY,1 District
Judge.
                         ____________

PER CURIAM.

      James Paul Davis appeals from his sentence of 192 months imprisonment based
on his conviction for conspiracy to distribute 500 grams or more of a mixture or

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, sitting by designation.
substance containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. He argues that the district court2 erred in considering Davis a
career offender for sentencing purposes and thus imposing a substantively
unreasonable sentence. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       Davis pled guilty. The United States Probation Office prepared and submitted
a presentence report (“PSR”) to the parties. The PSR concluded that Davis had a total
offense level of 42 and nine criminal history points, primarily arising from three Iowa
aggravated misdemeanor assaults. Thus, it concluded that Davis qualified as a career
offender under United States Sentencing Guidelines §§ 4B1.1 and 4B1.2. Davis
objected to the PSR’s characterization of Davis as a career offender. In an effort to
resolve objections to the PSR, the parties eventually stipulated that Davis was a career
offender and agreed to the applicable Guidelines range for a defendant with an offense
level 34 and a criminal history Category VI, 262 to 327 months. At sentencing, the
district court confirmed the existence of the parties’ agreement, and Davis requested
a variance resulting in a sentence as close to the 120-month mandatory minimum as
possible. The district court began its sentence calculation at 262 months, the bottom
of the Guidelines range, applied a downward departure of twenty percent, and after
reciting the 18 U.S.C. § 3553(a) factors and noting the seriousness of the offense and
Davis’s history and characteristics, the district court varied downward, resulting in a
192 month sentence.

      Davis argues that the United States Sentencing Commission lacked the
Congressional authority to re-define state misdemeanors as felonies, so he should not
have been sentenced as a career offender.3 However, Davis’s argument is waived


      2
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
      3
        Davis does not argue that his prior Iowa misdemeanor convictions otherwise
fail to meet the definition set forth in U.S.S.G. 4B1.2(a).

                                          -2-
because he agreed to the sentence range and was in fact sentenced below that range.
See United States v. Yankton, 734 F.3d 828, 829-30 (8th Cir. 2013) (per curiam);
United States v. Jones, 639 F.3d 484, 487 (8th Cir. 2011); United States v. Cook, 447
F.3d 1127, 1128 (8th Cir. 2006) (“a defendant who explicitly and voluntarily exposes
himself to a specific sentence may not challenge that punishment on appeal”). In any
event, we would reach the same conclusion in the absence of such an agreement. This
court has examined this argument and concluded that “the Sentencing Commission
acted well within its statutory authority in defining ‘prior felony conviction’ for
purposes of the career offender Guidelines differently than ‘violent felony’ under the
[Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)].” United States v. Coleman,
635 F.3d 380, 382 (8th Cir. 2011). Congress did not specify to the Sentencing
Commission how it should define felony, leaving it free to define “prior felony
conviction” as an “adult federal or state conviction for an offense punishable by death
or imprisonment for a term exceeding one year.” Id. (quoting U.S.S.G. § 4B1.2, cmt.
n.1).

       Davis also argues that his sentence is substantively unreasonable, because the
district court gave substantial weight to Davis’s career offender status and thus failed
to give adequate weight to the § 3553(a) factors. We review a sentence for
substantive reasonableness under the abuse-of-discretion standard. Id. A sentence
within or below the Guidelines range is presumed reasonable, id., and a party’s
stipulation to a sentence within that range is considered an acknowledgment that any
sentence within that range is reasonable, Yankton, 734 F.3d at 829-830. Here, Davis
agreed to a sentence within the 262-360 month range, and the district court departed
downward by twenty percent. Then, after considering the § 3553(a) factors, the
district court varied downward and imposed a sentence of 192 months. Davis’s
sentence is not substantively unreasonable. See United States v. McCauley, 715 F.3d
1119, 1127 (8th Cir. 2013) (“Where, as here, a district court has varied below the




                                          -3-
Guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” (internal quotation marks omitted)). We affirm.
                         ______________________________




                                          -4-